Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 1, 2003, convicting defendant, after a *312jury trial, of robbery in the first degree and three counts of attempted robbery in the first degree, and sentencing him to concurrent terms of eight years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The People’s case featured reliable identification testimony by multiple witnesses.
At a Sirois hearing (Matter of Holtzman v Hellenbrand, 92 AD2d 405 [1983]), the People proved, by clear and convincing evidence, that defendant caused a witness’s unavailability. A chain of circumstantial evidence led to the inescapable conclusion that defendant was responsible for threatening the witness (see People v Geraci, 85 NY2d 359, 369-372 [1995]). The court properly admitted the grand jury testimony of the intimidated witness, as well as other statements made by her that bore sufficient indicia of reliability (see People v Cotto, 92 NY2d 68, 77-78 [1998]). Concur—Buckley, P.J., Friedman, Marlow, Nardelli and McGuire, JJ.